                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 1 of 12

                     1   MORGAN, LEWIS & BOCKIUS LLP
                         ERIC W. SITARCHUK, Admitted pro hac vice
                     2    eric.sitarchuk@morganlewis.com
                         KELLY A. MOORE, Admitted pro hac vice
                     3    kelly.moore@morganlewis.com
                         BENJAMIN P. SMITH, Bar No. 197551
                     4    benjamin.smith@morganlewis.com
                         MICHAEL Q. EAGAN, Jr., Bar No. 275823
                     5    michael.eagan@morganlewis.com
                         One Market, Spear Street Tower
                     6   San Francisco, CA 94105-1596
                         Tel: +1.415.442.1000; Fax: +1.415.442.1001
                     7
                         Attorneys for Defendant
                     8   RITE AID CORPORATION
                     9
                                                   UNITED STATES DISTRICT COURT
                    10
                                                 EASTERN DISTRICT OF CALIFORNIA
                    11

                    12
                         UNITED STATES OF AMERICA, and the            Case No. 2:12-cv-01699-KJM-EFB
                    13   STATES OF CALIFORNIA, et al., ex rel.
                         LOYD F. SCHMUCKLEY, JR.,                     DEFENDANT RITE AID
                    14                                                CORPORATION’S OPPOSITION TO
                                            Plaintiffs,               PLAINTIFF’S MOTION TO EXCLUDE
                    15                                                PORTIONS OF EXPERT REPORT AND
                                      vs.                             TESTIMONY OF EXPERT ROY
                    16                                                EPSTEIN, PH.D.
                         RITE AID CORPORATION,
                    17                                                Date:            June 28, 2019
                                            Defendant.
                    18                                                Time:            10:00 A.M.
                         STATE OF CALIFORNIA, ex rel. LOYD
                    19   F. SCHMUCKLEY, JR.,                          Dept.:           Courtroom 3

                    20                      Plaintiffs,

                    21                vs.

                    22   RITE AID CORPORATION,

                    23                      Defendant.

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                         DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                    EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW
                                                                                    AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                         Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 2 of 12

                     1                                               OPPOSITION

                     2   I.        INTRODUCTION
                     3            Defendant Rite Aid Corporation (“Defendant” or “Rite Aid”)1 submits this Memorandum

                     4   in Opposition to the State of California (“State”) and Relator Loyd F. Schmuckley, Jr.’s

                     5   (“Relator,” together with the State, “Plaintiffs”) Motion to Exclude Portions of Expert Report and

                     6   Testimony of Roy J. Epstein, Ph. D. ECF No. 206 (“Motion”). This Court should deny the

                     7   Motion because, the Motion never specifies what “portions” of Dr. Epstein’s Report (“Report”)

                     8   and testimony Plaintiffs seek to exclude, and Dr. Epstein’s Report and testimony fully comply

                     9   with the standards set forth in Daubert and codified in Rule 702 of the Federal Rules of Evidence.
                    10   See Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579 (1993) (“Daubert I”). Unable to prove

                    11   the viability and statistical validity of their proposed sampling methodology through their own

                    12   expert’s report or numerous untimely and previously-undisclosed declarations, Plaintiffs argue

                    13   that the opinions of Dr. Epstein should be excluded because they are purportedly “irrelevant and

                    14   unreliable” and “based on improper legal conclusions.” But, Plaintiffs arrive at these conclusions

                    15   only by mischaracterizing Dr. Epstein’s opinions and asserting that Dr. Epstein proffers opinions

                    16   that he in fact does not. Dr. Epstein is an eminently qualified statistician and his opinions are

                    17   reliable, relevant and helpful to this Court in determining the validity of the State’s sample.

                    18             Dr. Epstein is a well-respected leader, scholar and professor in econometrics and statistics.

                    19   In this matter, he opines as to the veracity of Plaintiffs’ statistical sample–an issue well within his
                    20   expertise. Unable to attack his credentials as a statistician, Plaintiffs first complain that he is not

                    21   an expert on pharmacy practices or drug dispensing. But, he is not being offered as an expert in

                    22   such areas, and is instead being offered solely as a statistics expert. Plaintiffs then deliberately

                    23   misinterpret Dr. Epstein’s statistical opinions as legal interpretations of the governing statute, Cal.

                    24   Code Regs., tit. 22, § 51476. Plaintiffs’ assertions that Dr. Epstein’s opinions “usurp the court’s

                    25   role of defining the applicable law” are nonsense. Cf. Motion at 13 (internal citation omitted). Dr.

                    26   Epstein repeatedly explains that he offers no opinions interpreting the statute or any other law,

                    27
                         1
                             Rite Aid contends that it is an improper defendant to this action. See ECF No. 188.
                    28
MORGAN, LEWIS &                                                                                   DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                              EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                            1                AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 3 of 12

                     1   and that such legal questions cannot be clarified “by the statistician.” Declaration of Benjamin P.

                     2   Smith (“Smith Decl.”), submitted herewith, Ex. 1 (“Epstein Dep.”) at 152:18-24. Instead, Dr.

                     3   Epstein’s opinion is that, to the extent the governing statute is found to require measurement of

                     4   certain information that Plaintiffs ignore, Plaintiffs’ sample will be riddled with measurement

                     5   error. In other words, Dr. Epstein identifies certain facts and assumptions that—he and Plaintiffs’

                     6   own expert agree—must be provided at the outset of survey design, as opposed to Plaintiffs’ cart-

                     7   before-the-horse proposal which simply ignores any and all alternatives that may cast doubt upon

                     8   their adopted methodology.

                     9          Plaintiffs also absurdly claim that Dr. Epstein relies upon “unreliable, objectionable, and
                    10   prejudicial documents.” However, the documents Dr. Epstein relies upon are California’s own

                    11   sworn interrogatory responses and a spreadsheet relied upon by Plaintiffs’ expert witness that

                    12   proves Plaintiffs’ sample is infected with measurement error. Such documents are wholly proper

                    13   for Dr. Epstein to consider in his rebuttal report.

                    14          Finally, Plaintiffs falsely claim that Dr. Epstein is offering legal opinions on materiality

                    15   and scienter. In fact, Dr. Epstein’s opinion is that the State’s statistical methodology “does not

                    16   account for” the False Claims Act’s (“FCA”) materiality and scienter elements, and that any

                    17   statistically valid assessment of FCA liability as a whole would require an assessment of

                    18   materiality and scienter. Epstein Report, ¶ 24; Epstein Dep. at 145:3-146:6. Thus, in this regard,

                    19   Dr. Epstein is merely noting Plaintiffs’ own concession that their statistical sample does not
                    20   account for materiality or scienter, not any so-called “legal conclusion.” See ECF No. 202 at 8

                    21   n.2.

                    22          Dr. Epstein’s opinions concern generally accepted principles of statistical design based on

                    23   authoritative scholarly publications—the same as those relied upon by Plaintiffs’ expert—and

                    24   more than 25 years of experience in the field of economics, statistics, and econometrics. The

                    25   Motion should be denied on all grounds.

                    26   II.    RELEVANT FACTUAL BACKGROUND
                    27          The State and Relator allege that Rite Aid submitted false claims concerning prescriptions

                    28
MORGAN, LEWIS &                                                                                DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                           EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                              2           AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 4 of 12

                     1   for certain, but not all, Code 1 diagnosis-restricted drugs to Medi-Cal for reimbursement.

                     2   Plaintiffs propose to use a sample of 1,904 claims created by the United States Attorney’s Office

                     3   for the Eastern District of California (“USAO”), in conjunction with the State and government

                     4   contractors, during the pre-intervention investigation to extrapolate its findings of alleged Code 1

                     5   regulatory violations to three separate claims universes totaling approximately 500,000 claims.

                     6   See ECF No. 131 at 2-3.

                     7          The Court ordered the parties to engaged in Phase 1 discovery, focused on Plaintiff’s

                     8   proposed 1,904 sample and Plaintiffs to serve their sampling expert report “at the earliest feasible

                     9   point” in Phase 1. ECF No. 128 at 5. On July 27, 2018, the State served the “Expert Report No.
                    10   1 of Michael J. Petron, CPA, CFE” upon Rite Aid, along with anonymized Medi-Cal claims

                    11   universes. See ECF No. 196-1 (“Petron Report”). Subsequently, the Court ordered Rite Aid to

                    12   serve a rebuttal “Sampling Methodology Expert Report” and to file a single “Motion Challenging

                    13   Plaintiffs’ Sampling Methodology and Design” during Phase 1, with opposition and reply

                    14   memoranda to follow suit. ECF Nos. 137, 176, 193.

                    15          Rite Aid served the “Report No. 1 of Dr. Roy J. Epstein PhD” on Plaintiffs on February

                    16   15, 2019. ECF No. 201 (“Epstein Report” [redacted]). Dr. Epstein’s expert report contains his

                    17   opinions in rebuttal to the expert report and testimony of Plaintiffs’ retained sampling expert

                    18   Michael J. Petron, CPA, CFE. See ECF No. 196-1 (7/25/2018 Petron Report); ECF No. 196-2

                    19   (“Petron Dep.”).
                    20          On April 15, 2019, Rite Aid filed its Motion to Exclude Plaintiffs’ Proposed Sampling

                    21   Methodology. ECF No. 195 (“Sampling Motion”). The Sampling Motion sets forth relevant

                    22   factual background that is incorporated by reference, but not repeated, here. Id. at 2-11. On May

                    23   15, 2019, Plaintiffs filed their Opposition to the Rite Aid’s Sampling Motion, which merely

                    24   confirmed their failure to follow the precepts of total survey design advocated by their own

                    25   expert, Mr. Michael Petron, and which contained untimely and previously-undisclosed evidence

                    26   in a failed attempt to cure the defects inherent in their sample methodology. See ECF No. 205

                    27   (“Opposition”); ECF No. 208 (Rite Aid’s Motion to Exclude and Strike Untimely Evidence).

                    28
MORGAN, LEWIS &                                                                                DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                           EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                         3                AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 5 of 12

                     1   Now, Plaintiffs file this Motion as another attempt to support the State’s invalid sampling

                     2   methodology despite the failure of their Opposition and late-disclosed evidence to do so.

                     3   III.   LEGAL STANDARD
                     4          Under Rule of Evidence 702 and the Daubert I standard, “[t]he court must conduct a

                     5   preliminary assessment of whether the reasoning or methodology underlying the testimony is

                     6   scientifically valid and of whether that reasoning or methodology properly can be applied to the

                     7   facts in issue. Pertinent evidence based on scientifically valid principles will satisfy those

                     8   demands.” Monroe v. Zimmer U.S. Inc., 766 F. Supp. 2d 1012, 1020 (E.D. Cal. 2011) (internal

                     9   citations and quotation marks omitted), quoting Daubert I, 509 U.S. at 592–593, 597. Thus,
                    10   courts will only exclude expert testimony if it is irrelevant or unreliable. City of Pomona v. SQM

                    11   N. Am. Corp., 750 F.3d 1036, 1053 (9th Cir. 2014).

                    12   IV.    DR. EPSTEIN’S OPINIONS ARE RELIABLE AND RELEVANT UNDER RULE
                                702
                    13
                                Plaintiffs contest the reliability and relevance of Dr. Epstein’s opinion because, they
                    14
                         claim, he does not have sufficiently particularized experience working within the pharmaceutical
                    15
                         industry and because his opinions are based on faulty legal premises. Plaintiffs are wrong on
                    16
                         each claim.
                    17
                                First, Plaintiffs allege that Dr. Epstein’s opinions are invalid because Dr. Epstein does not
                    18
                         have “specialized knowledge” about how to evaluate what is a false claim in this action.
                    19
                         However, Dr. Epstein never claims he has such specialized knowledge—indeed, quite the
                    20
                         opposite. See Epstein Dep. at 241:23-25 (“I really can’t offer an opinion on what’s a false claim
                    21
                         and what’s not”). In fact, Dr. Epstein only opines that, in order to design a valid sample (or
                    22
                         “survey”), a statistician must consider and understand, at the outset of sample design, the
                    23
                         objective of the sample and the measurement procedures to be used to “test” the sample units.
                    24
                         See Epstein Report, ¶¶ 38, 69; Petron Report, ¶¶ 10, 17. Unquestionably bound up in these issues
                    25
                         are eventual interpretations of fact and law by the Court—regarding both the applicable Medi-Cal
                    26
                         regulations and the elements of a FCA violation—that necessarily affect the “total survey design”
                    27
                         principles that must be established at the outset. See Monroe, 766 F. Supp. 2d at 1023-24
                    28
MORGAN, LEWIS &                                                                                 DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                            EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                          4                AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 6 of 12

                     1   (rejecting argument that statistical expert’s lack of medical or epidemiological expertise renders

                     2   testimony inadmissible because expert’s “findings are all reported in the language of a

                     3   statistician… [and] he is an expert in applying statistical principles relevant to the design and

                     4   interpretation of epidemiological studies.”) (emphasis added).

                     5          In this regard, Dr. Epstein’s knowledge, skill, experience, and training undoubtedly

                     6   qualify him to testify as an expert on the validity of the State’s proposed sampling methodology.

                     7   See Fed. R. Evid. 702 (permitting expert testimony when the “expert’s scientific, technical or

                     8   other specialized knowledge will help with trier of fact to understand the evidence”). Nor do

                     9   Plaintiffs truly even dispute his qualifications as a statistician or economist. Cf. Motion at 9
                    10   (“Because an expert must be qualified to offer ‘helpful’ testimony, the question of qualification is

                    11   case specific, requiring Dr. Epstein to have qualifications and knowledge to qualify as a

                    12   ‘measurement’ expert”). Indeed, with more than 30 years of experience the field of economics,

                    13   Dr. Epstein’s published work on statistics and econometrics includes peer-reviewed articles and a

                    14   book.2 Epstein Report, Attachment 1 at A-2–A-4 (“Epstein C.V.”).3 Dr. Epstein was a National

                    15   Science Foundation Fellow at Yale University, where he received his Ph. D. in economics.4

                    16   Shortly thereafter, Dr. Epstein started his career in academia as an assistant professor of

                    17   economics at the University of Illinois at Chicago. Since that time, he has held senior positions as

                    18

                    19   2
                          Econometrics is the application of statistics to economic data. See Epstein Report, ¶ 1, n.1;
                         Epstein Dep. at 17:22-23.
                    20   3
                           Plaintiffs assert that Dr. Epstein lacks the required specialized knowledge because Dr. Epstein
                    21   has not worked specifically with pharmacies and government healthcare compliance. Motion at
                         10. This is not true. The State willfully ignores the fact that Dr. Epstein does have experience
                    22   working with economics as it relates to the pharmaceutical industry. Epstein Report, Attachment
                         1 at A-5 (“Epstein C.V.”). Plaintiffs also assert that Dr. Epstein lacks the required specialized
                    23
                         knowledge because he “has not designed any sampling methodology in [False Claims Act]
                    24   investigations.” Motion at 10. With this assertion, the State is suggesting that the bar for being a
                         credible expert on statistical sampling is to have designed a statistical sample in the exact type of
                    25   case at hand. That suggestion is absurd. Further, again the State conveniently overlooks that Dr.
                         Epstein’s experience and an expert with a False Claims Act (“FCA”) case when making this
                    26   assertion. Epstein Report, ¶2.
                         4
                    27     Dr. Epstein also attended the Graduate School of Business at the University of Chicago
                         returning scholar program to study finance and accounting for two years.
                    28
MORGAN, LEWIS &                                                                                 DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                            EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                          5                AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 7 of 12

                     1   an economist, principal and director in several national economic consulting firms, including

                     2   Lexecon, Analysis Group/Economics and LECG, LLC. Dr. Epstein also served as an economic

                     3   advisor on antitrust matters to the European Commission, and has worked on damages in complex

                     4   litigation matters including FCA matters. Dr. Epstein is now an Adjunct Professor of Finance at

                     5   the Carroll School of Management at Boston College, teaching econometrics at the graduate

                     6   level. Dr. Epstein also has an independent economic consulting practice. In sum, Dr. Epstein’s

                     7   credentials as an economics and econometrics expert cannot seriously be challenged.

                     8           Second, the State argues that Dr. Epstein’s measurement criteria are unreliable because

                     9   they rest on insufficient facts and data. Motion at 9. The State supports this assertion with
                    10   various factual allegations, such as that Dr. Epstein failed to consult Rite Aid about their Code 1

                    11   policies and procedures, and that Dr. Epstein did not consider Rite Aid’s use of claim override

                    12   codes. Id. at 10.5 While the State lists documents that Dr. Epstein purportedly did not review,

                    13   and questions Dr. Epstein purportedly did not ask, they fail to establish any correlation between

                    14   the alleged “insufficient facts” and the any alleged deficiency in Dr. Epstein’s opinion on matters

                    15   of statistical validity, including his opinion that measurement procedures must be establish at the

                    16   outset of sample design. Moreover, Plaintiffs’ argument that Dr. Epstein relied on insufficient

                    17   facts is legally irrelevant to the question of admissibility. Plaintiffs cite no case excluding expert

                    18   testimony due to “insufficient facts,” because they cannot.6 Courts in this circuit have routinely

                    19   held that, “it is not the role of the trial court to evaluate the correctness of facts underlying one
                    20
                         5
                    21     In this regard, Plaintiffs are accusing of Dr. Epstein of not having considered information and
                         developed opinions regarding pharmacy practice and procedure that, they alternatively argue, he
                    22   is not qualified to give.
                         6
                    23     Plaintiffs cite to General Elec. V. Joiner, 522 U.S. 136, 146 (1997) to support their statement
                         that, “[t]here is a huge analytical gap between the data and [Dr. Epstein’s] measurement criteria.”
                    24   Motion at 11. General Electric held that appellate courts should apply an abuse of discretion
                         standard when reviewing trial court’s decision to admit or exclude expert testimony under
                    25
                         Daubert. 522 U.S. at 138-39. And, the expert’s “speculative” opinions there—which relied upon
                    26   animal studies for conclusions regarding humans’ exposure to chemicals (id. at 143-44)—bear no
                         resemblance to the opinions presented here by Dr. Epstein, based on generally accepted statistical
                    27   authorities cited widely by experts in the field, including Plaintiffs’ own expert. See Sampling
                         Motion at 4.
                    28
MORGAN, LEWIS &                                                                                   DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                              EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                           6                 AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 8 of 12

                     1   expert’s testimony.” DSU Med. Corp. v. JMS Co., 296 F. Supp. 2d 1140, 1147–48 (N.D. Cal.

                     2   2003), aff’d, 471 F.3d 1293 (Fed. Cir. 2006). Rather, “[t]he proper way for a party to challenge

                     3   an expert in such a situation . . . is through cross-examination of the expert.” IGT v. All. Gaming

                     4   Corp., No. 2:04-CV-1676-RCJ-RJJ, 2008 WL 7084606, at *4 (D. Nev. Oct. 21, 2008). Thus,

                     5   Plaintiffs’ argument that Dr. Epstein’s opinion should be excluded based on “insufficient facts” is

                     6   without legal footing. Third, Plaintiffs allege that the portions of the Epstein Report are irrelevant

                     7   because he relied upon “unreliable, objectionable and prejudicial documents.” Motion at 12.

                     8   These “unreliable, objectionable and prejudicial documents” are the State’s own discovery

                     9   responses and the so-called “Poulson Analysis,” which was an analysis of the alleged falsity of
                    10   claims prepared by the United States Attorney’s Office for the Eastern District of California

                    11   (“USAO”), and that Plaintiffs’ expert reviewed in connection with the preparation of his report.7

                    12   Epstein Report, ¶ 51; ECF No. 204-1 (Petron Report, Ex. 2.0), at 18 (listing “RA Stat Sample

                    13   Summary & Projection - 2016-07-26.xlsx” under “Documents Considered”); Petron Dep. at

                    14   17:24-18:6.

                    15           Moreover, it is well established that an expert may rely upon the type of evidence

                    16   reasonably relied upon by other experts in the field in forming opinions. Carson Harbor Village

                    17   Ltd. v. Unocal Corp., 270 F.3d 863, 873 (9th Cir. 2001). This includes inadmissible facts or data

                    18   if experts in the particular field would reasonable rely on those kinds of facts or data in forming

                    19   an opinion on the subject. Fed. R. Evid. 703. Experts may rely on information prepared by other
                    20   experts. Travelers Prop. Cas. Ins. Co. v. Electrolux Home Prod. Inc., No. CV 12-05112-DMG

                    21
                         7
                    22     As Dr. Epstein notes in his report, the Poulson Analysis “contains assessments of the Code 1
                         compliance for many of the sample claims in the Petron Report.” Epstein Report, ¶ 51. As Dr.
                    23   Epstein observed, for numerous claims, this USAO’s analysis contradicts the findings of alleged
                         falsity by the State’s preliminary analysis produced to Rite Aid in this litigation, demonstrating
                    24   the pervasive effect of measurement error inherent in the State’s methodology. Id. ¶ 53
                         (“Regardless of which [analysis] is ultimately correct (a determination I understand would be
                    25
                         reserved for later in the litigation), the relevant point here is that the process of classification itself
                    26   is subject to error that a sampling methodology must take into account.”). Thus, Dr. Epstein
                         concludes, “[t]hese samples, where California has switched its assessment of a particular claim
                    27   from compliant to false in the context of this litigation, are examples of measurement error that
                         illustrate critical deficiencies in California’s methodology.” Id. ¶ 61.
                    28
MORGAN, LEWIS &                                                                                    DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                               EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                            7                 AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                    Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 9 of 12

                     1   (EX), 2013 WL 12114615, at *4 (C.D. Cal. June 7, 2013). Here, the State argues that the Poulson

                     2   Analysis is not the type of evidence reasonably relied upon by other experts, yet cannot explain

                     3   why this evidence was provided to and “considered” by its own expert. Motion at 12; ECF 204-1

                     4   at 18. Courts have recognized the ability of an expert to use similar documents. See e.g.,

                     5   Donovan v. Mazzola, 716 F.2d 1226, 1233 (9th Cir. 1983) (holding that expert testimony was

                     6   properly based on a chart prepared from sources that an expert would ordinarily rely on).

                     7          Fourth the State argues that Dr. Epstein’s opinions on measurement error either constitute

                     8   or hinge upon a “wrong legal conclusion.” This is false. Likely having this Motion in mind

                     9   while deposing him, the State asked Dr. Epstein several questions designed to “bait” him into
                    10   “admitting” that he was providing legal opinions. See Epstein Dep. 16:8-17, 90:20-91:25, 102:3-

                    11   16, 123:17-124:7, 129: 14-21, 145:3-146:14, 148:12-17, 152:3-24, 234:4-5. Each time, Dr.

                    12   Epstein explained that he was not offering a legal opinion.8

                    13          Dr. Epstein is instead offering opinions about the validity of Plaintiffs’ statistical

                    14   methodology, which is plainly permitted under the Federal Rules of Evidence and case law

                    15   interpreting them. U.S. ex rel. Ruckh v. Genoa Healthcare, LLC, No. 8:11-CV-1303-T-23TBM,

                    16   2015 WL 1926417, at *4 (M.D. Fla. Apr. 28, 2015) (“no universal ban on expert testimony based

                    17   on statistical sampling applies in a qui tam action”).

                    18          Plaintiffs cite no case to support their argument because they cannot point to a single case

                    19   that involves a comparable fact pattern. Courts will exclude expert testimony on the grounds that
                    20   it usurps the role of the trial judge in determining relevant law when “the expert’s report reads

                    21   more like a legal brief than an expert opinion... [with] numerous citations to federal court

                    22   opinions, [agency] case law, and the Code of Federal Regulations.” CFM Commc’ns, LLC v.

                    23   Mitts Telecasting Co., 424 F. Supp. 2d 1229, 1234-35 (E.D. Cal. 2005) (internal citations and

                    24   quotation marks omitted). The Epstein Report hardly resembles such an improper “legal brief.”

                    25          Nor do Dr. Epstein’s opinions “hinge” on any legal conclusion. Dr. Epstein proffers no

                    26
                         8
                    27   For example, the State asked: “So if the legal standard has to be qualify – clarified first – by
                         whom?” Dr. Epstein replied, “Well, not by the statistician.” Id. at 152:18-23
                    28
MORGAN, LEWIS &                                                                                 DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                            EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                          8                AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                 Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 10 of 12

                     1    opinion that a Code 1 “review” is required at any particular time or any opinion as to how the key

                     2    relevant regulation, Cal. Code Regs., tit. 22, §51476 should be interpreted. He instead opines that

                     3    it is necessary to know, at the outset of any statistical analysis, what data is to be assessed and

                     4    how measurements are to be taken. Here, Plaintiffs simply assume that only one piece of data—

                     5    the electronic version of a prescription record maintained in Rite Aid’s computer system—need

                     6    be assessed and that, based solely on this record, a reliable measurement can be made as to

                     7    whether a given claim is or is not Code 1 compliant. Unlike merely estimating the color of black

                     8    or white chips in an urn, a measurement procedure few could disagree on, Dr. Epstein shows that

                     9    approaches to measuring Code 1 compliance differ widely. Epstein Report, ¶ 73 (“unlike the
                    10    simple scenario in which one may easily observe and classify chips as ‘black’ or ‘white,’ in this

                    11    scenario each ‘chip,’ or claim, could be characterized by a unique spectrum of different

                    12    considerations that the statistician must consider in his survey design.”). The disparity regarding

                    13    measurement procedures is best exemplified by the disagreement between the State’s purported

                    14    preliminary analysis and the USAO’s Poulson Analysis of the Code 1 compliance of a number of

                    15    sample claims. Id. ¶ 53. The relevant insight Dr. Epstein provides here is that neither the State

                    16    nor its expert even consider the data to be measured or the means of making the measurements in

                    17    their analysis.9 Id., ¶ 13.

                    18            Dr. Epstein has not offered legal conclusions. Rather, he has confined his opinions to his

                    19    expertise, and those opinions are directly relevant to facts that must be resolved in this case.
                    20    V.      DR. EPSTEIN DOES NOT PROVIDE LEGAL OPINIONS ON SCIENTER OR
                                  MATERIALITY
                    21
                                  Plaintiffs incorrectly argue that Dr. Epstein offers “impermissible legal conclusions” on
                    22
                          the issues of scienter and materiality. Motion at 16. To the contrary, Dr. Epstein’s opinions
                    23
                          relate to his expertise on proving and estimating damages using statistical sampling.
                    24

                    25    9
                            Further, to the extent other data is determined by the Court to be relevant for assessment—
                    26    including, for example, paper records of prescriptions, other prescriptions filled at the same time
                          for the same condition, or historical dispensing and prescription records preceding the
                    27    prescription or refill—the measurement error infecting Plaintiffs’ methodology is even more
                          pronounced.
                    28
MORGAN, LEWIS &                                                                                   DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                              EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                            9                AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                   Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 11 of 12

                     1           Dr. Epstein’s opinion is that the State’s statistical methodology “does not account for the

                     2    FCA’s materiality and scienter elements,” and that any statistically valid assessment of FCA

                     3    liability as a whole would require an assessment of materiality and scienter, which Plaintiffs

                     4    concede that their sample does not assess. Epstein Report, ¶ 24; Epstein Dep. at 145:3-146:6;

                     5    ECF No. 202 at 8, n.2. During Dr. Epstein’s deposition testimony, the State again prodded Dr.

                     6    Epstein to opine on scienter and materiality in hopes of achieving its intended result. Each time,

                     7    Dr. Epstein resisted. For example:

                     8                           Q: Is your statistical opinion – from your expert – from your
                                         expertise, if we were to ask you, Dr. Epstein, We would like to
                     9
                                         present scienter not by statistical evidence, we’re using other
                    10                   evidence, are we – are we okay with that?
                                                 ***
                    11                           THE WITNESS: I think it depends – it sounds like it
                                         depends entirely on what the legal – on what – on, legally, what you
                    12                   have to show to prove scienter.
                    13                           Q: I see. So for – with respect to this case, do you have an
                                         opinion, or would you have the same answer?
                    14                           A: At present – those are two questions. At present, I think
                                         I have the same opinion. I don’t have an opinion, and it’s the
                    15                   same answer: The legal standard has to be clarified first.
                                                 Q: So if the legal standard has to be qualify – clarified first
                    16                   – by whom?
                    17                           A: Well, not by the statistician.
                          Epstein Dep. at 152:3-24 (emphasis added) (objection omitted); see also id. at 148:12-17 (Q: “Is
                    18
                          it your opinion that only statistical evidence can prove materiality in an FCA matter?” A: “I think
                    19
                          that’s really more a legal – it sounds more like a legal question than a statistics question.”)
                    20
                                 Despite Plaintiffs’ best efforts to fabricate them for purposes of this Motion, Dr. Epstein
                    21
                          offers no opinions regarding either: (1) the proper legal interpretation of the FCA’s scienter and
                    22
                          materiality elements, or (2) any other improper legal conclusion. Dr. Epstein’s statistical
                    23
                          opinions regarding the information and data a statistician needs at the outset of sample design are
                    24
                          proper, reliable, and helpful to the Court.
                    25

                    26    VI.    CONCLUSION
                                 Plaintiffs’ Motion to Exclude Portions of Expert Report and Testimony of Roy J. Epstein,
                    27
                          Ph. D. should be denied.
                    28
MORGAN, LEWIS &                                                                                  DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                                             EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                                           10               AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                                  Case No. 2:12-cv-01699-KJM-EFB
                         Case 2:12-cv-01699-KJM-EFB Document 215 Filed 06/14/19 Page 12 of 12

                     1    Dated: June 14, 2019                   MORGAN, LEWIS & BOCKIUS LLP

                     2                                           By /s/ Benjamin P. Smith
                                                                    Benjamin P. Smith
                     3
                                                                 Attorneys for Defendant
                     4                                           RITE AID CORPORATION
                     5

                     6

                     7

                     8

                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &                                                                   DEF.’S OPP. TO PLFS.’ MTN. TO
 BOCKIUS LLP                                                              EXCLUDE PORTIONS OF EXPERT REPORT
 ATTORNEYS AT LAW                                              11             AND TESTIMONY OF DEF.’S EXPERT
  SAN FRANCISCO
                                                                                   Case No. 2:12-cv-01699-KJM-EFB
